DETAILED ACTION

The amendment filed on June 2, 2022 has been entered.

Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8, 10, 11, 13-16, 18, and 19  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure does not provide support or sufficient support for the recitation “wherein the hinge is disposed at a position closer to the battery pack than both the motor and the circular saw blade” as now set forth in claim 1 (lines 14-15), claim 11 (lines 13-14), and claim 16 (lines 13-14). Rather, support is provided for:
“the hinge is disposed at a position closer to the battery pack than to the motor” as set forth in paragraph 0007;
“the hinge 23 is disposed at a position closer to the battery pack 26 than the motor 30” as set forth in paragraph 0025; and
“wherein the hinge is disposed at a position closer to the battery pack than to the motor” as set forth in original claim 2. 
Also disclosed is “the hinge 23 of the circular saw 20 is disposed closer to the trailing end of the circular saw 20” as set forth in paragraph 0024.
That is, there appears to be no support for the hinge being disposed at a position closer to the battery pack than both the motor and the circular saw blade, particularly regarding the circular saw blade as now required by the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a limiting device” in claim 1, line 9 and the claims dependent therefrom; and
“a biasing device” in claims 5, 14, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 10, 11, 13, 14, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by European Publication 2 762 282 (hereafter “EP ‘282”).
Regarding claim 1 and the claims dependent therefrom, EP ‘282 discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including:
a cutting body (e.g., see below) and a substrate (e.g., 3) pivotally connected (e.g., via 6) to the cutting body, the cutting body comprising:
a housing (e.g., including 2);
a handle (e.g., 241) provided on the housing;
a motor (e.g., 22) received within the housing;
a circular saw blade (e.g., 25) mechanically connected to the motor;
a battery pack (e.g., 7) electrically connected to the motor,
a protective cover (e.g., 4) fixedly disposed on the substrate;
a limiting device (e.g., 5) for limiting the cutting depth of the saw blade, and
a hinge (e.g., 6) pivotally connecting the cutting body to the substrate (e.g., see Figs. 3-4),
wherein the battery pack is detachably mounted to a trailing end of the cutting body (e.g., via 23), the cutting body pivotable relative to the substrate by the hinge and movable between a cutting position (e.g., see Fig. 4) and a parking position (e.g., see Fig. 3), the hinge disposed at a position between the motor or the circular saw blade and the battery pack (e.g., as best illustrated by the axis line “V” in Fig. 3, the hinge is clearly disposed at such a position between the motor and the battery), wherein the hinge is disposed at a position closer to the battery pack than both the motor and the circular saw blade (e.g., as best understood, this relationship is shown in the figures, particularly Figs. 2 and 3), wherein the limiting device is arranged to limit a pivoting amount of the cutting body relative to the substrate (e.g., see paragraph 0031), and wherein the protective cover covers a periphery of the circular saw blade when the circular saw blade is in the parking position (e.g., as shown in the figures; also, see paragraph 0029, lines 4-5);
[claim 4] wherein the cutting depth is adapted to be varied by adjusting the limiting device (e.g., see paragraph 0031);
[claim 5] further comprising a biasing device (e.g., 8, see paragraph 0044) disposed to bias the cutting body toward the parking position;
[claim 6 (from 5)] wherein the biasing device is a compression spring (e.g., see paragraph 0044, lines 1-2) disposed between the cutting body and the substrate (e.g., as shown in Fig. 3);
[claim 10] further comprising an auxiliary handle (e.g., 242) disposed in front of the handle.
Regarding claim 11 and the claims dependent therefrom, EP ‘282 discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including:
a cutting body (e.g., see below) and a substrate (e.g., 3) pivotally connected (e.g., via 6) to the cutting body, the cutting body comprising:
a housing (e.g., including 2);
a handle (e.g., 241) provided on the housing;
a motor (e.g., 22) received within the housing;
a circular saw blade (e.g., 25) mechanically connected to the motor;
a battery pack (e.g., 7) electrically connected to the motor, 
a protective cover (e.g., 4) fixedly disposed on the substrate, and
a hinge (e.g., 6) pivotally connecting the cutting body to the substrate (e.g., see Figs. 3-4),
wherein the battery pack is detachably mounted (e.g., via 23) to a trailing end of the cutting body, the cutting body pivotable relative to the substrate by the hinge and movable between a cutting position (e.g., see Fig. 4) and a parking position (e.g., see Fig. 3), the hinge disposed at a position between the motor or the circular saw blade and the battery pack (e.g., as best illustrated by the axis line “V” in Fig. 3, the hinge is clearly disposed at such a position between the motor and the battery),
wherein the hinge is disposed at a position closer to the battery pack than either the motor or the circular saw blade (e.g., as best understood, this relationship is shown in the figures, particularly Figs. 2 and 3), and
wherein the protective cover covers a periphery of the circular saw blade when the circular saw blade is in the parking position (e.g., as shown in the figures; also, see paragraph 0029, lines 4-5);
[claim 13] further comprising an auxiliary handle (e.g., 242) disposed in front of the handle (e.g., as shown in the figures).
[claim 14] further comprising a biasing device (e.g., 8) disposed to bias the cutting body toward the parking position (e.g., see paragraph 0044);
Regarding claim 16 and the claims dependent therefrom, EP ‘282 discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including:
a cutting body (e.g., see below) and a substrate (e.g., 3) pivotally connected (e.g., via 8) to the cutting body, the cutting body comprising:
a housing (e.g., including 2);
a handle (e.g., 241) provided on the housing,
a motor (e.g., 22) received within the housing;
a circular saw blade (e.g., 25) mechanically connected to the motor,
a battery pack (e.g., 7) electrically connected to the motor,
a protective cover (e.g., 4) fixedly disposed on the substrate, and
a hinge (e.g., 6) pivotally connecting the cutting body to the substrate (e.g., see Figs. 3-4),
wherein the battery pack is detachably mounted (e.g., via 23) to a trailing end of the cutting body, the cutting body pivotable relative to the substrate by the hinge and movable between a cutting position (e.g., see Fig. 4) and a parking position (e.g., see Fig. 3), the hinge disposed at a position between the motor or the circular saw blade and the battery pack (e.g., as best illustrated by the axis line “V” in Fig. 3, the hinge is clearly disposed at such a position between the motor and the battery), wherein the protective cover covers a periphery of the circular saw blade when the circular saw blade is in the parking position (e.g., as shown in the figures; also, see paragraph 0029, lines 4-5);
[claim 18] further comprising an auxiliary handle (e.g., 242) disposed in front of the handle (e.g., as shown in the figures);
[claim 19] further comprising a biasing device (e.g., 8) disposed to bias the cutting body toward the parking position (e.g., see paragraph 0044).
In the alternative, if it is argued that there is no explicit support for the limitation “wherein the hinge is disposed at a position closer to the battery pack than both the motor and the circular saw blade” as set forth in claims 1, 11, and 16, the Examiner’s position is as follows.
It is respectfully submitted that, as shown in Figs. 3 and 4, it is clear that the hinge is disposed closer to the battery than to the motor, particularly as shown in Fig. 4 and based on what these figures would teach one having ordinary skill in the art. The drawings are not clear as to the spacing between the battery and the circular saw blade, particularly in a lateral direction (i.e., into and out of the page as viewed in Figs. 3 and 4). However, it is respectfully submitted that such a relationship is not disclosed for the present invention and thus there appears to be no reason for providing such a relationship. Thus, it is respectfully submitted that it would have been an obvious matter of design choice to provide a saw configuration having such a relationship between the hinge and the circular saw blade, since applicant has not disclosed that having such a relationship solves any stated problem or is for any particular purpose and it appears that the sawing device would perform equally well with the hinge and the circular saw blade having any such workable relationship.

Claim Rejections - 35 USC § 103
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over European Publication 2 762 282 (hereafter “EP ‘282”) in view of Official notice as evidenced by Xing et al., pn 9,044,869.
EP ‘282 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention but lacks an explicit disclosure of a gear box as follows:
[claim 8] wherein the mechanical connection of the circular saw blade to the motor comprises further comprising a gearbox that mechanically connects the motor and the circular saw blade;
[claim 15] further comprising a gearbox (e.g., see col. 5, line 21-22) mechanically connected to the motor and the circular saw blade.
	However, the Examiner takes Official notice that such gearboxes are old and well-known in the art and provide various well-known benefits including facilitating providing a gear ratio between the motor and the saw blade to provide a desired saw blade rotation speed range, and/or to provide a desired orientation of the saw blade with respect to the motor (or vice versa) to accommodate the saw blade and motor in a desired saw device configuration. As evidence in support of the taking of Official notice, Xing (e.g., see col. 5, line 21-22) provides one example of the use of such a gear box in a saw device. Therefore, it would have been obvious to one having ordinary skill in the art to provide a gear box in the saw device of EP ‘282 to gain the well-known benefits including those described above.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
June 16, 2022